       Case 4:20-cv-00076-BMM Document 18 Filed 11/23/20 Page 1 of 4


MARK STEGER SMITH
Assistant U.S. Attorney
U.S. Attorney’s Office
2601 Second Avenue North
Suite 3200
Billings, MT 59101
Ph: (406) 247-4667
Fax: (406) 657-6058
mark.smith3@usdoj.gov
PAUL E. SALAMANCA
Deputy Assistant Attorney General
Environment and Natural Resources Division
United States Department of Justice
ARWYN CARROLL (MA Bar 675926)
LUTHER L. HAJEK (CO Bar 44303)
Natural Resources Section
P.O. Box 7611
Washington, D.C. 20044-7611
Ph: (202) 305-0465
Fax: (202) 305-0506
arwyn.carroll@usdoj.gov
luke.hajek@usdoj.gov
Counsel for Federal Defendant

                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

WESTERN ORGANIZATION OF )
RESOURCE COUNCILS, et al.,  )
                            )
      Plaintiffs,           )          Case No. 4:20-cv-00076-BMM-JTJ
                            )
v.                          )          DEFENDANT’S MOTION TO
                            )          PARTIALLY DISMISS FOR
U.S. BUREAU OF LAND         )          IMPROPER VENUE OR,
MANAGEMENT,                 )          ALTERNATIVELY, TO SEVER
                            )          CLAIMS AND TRANSFER VENUE
      Defendant, and        )
                            )
STATE OF WYOMING,           )
                            )
      Intervenor Defendant. )
                            )
        Case 4:20-cv-00076-BMM Document 18 Filed 11/23/20 Page 2 of 4



      For the reasons set forth in the accompanying memorandum, the United

States Bureau of Land Management moves pursuant to Rule 12(b)(3) of the

Federal Rules of Civil Procedure and 28 U.S.C § 1406(a) to dismiss Plaintiffs’

claims for improper venue to the extent those claims challenge a resource

management plan amendment (RMPA) for the Buffalo land management area in

Wyoming. In the alternative, BLM moves pursuant to Rule 21 of the Federal

Rules of Civil Procedure and 28 U.S.C. § 1404(a) to sever those claims and

transfer them to the United States District Court for the District of Wyoming.

      Plaintiffs and Intervenor Defendant have been contacted pursuant to Local

Rule 7.1(c)(1). Plaintiffs indicate that they object to this motion. Intervenor

Defendant indicates that it does not object.




DATED: November 23, 2020               Respectfully submitted,

                                       MARK STEGER SMITH
                                       Assistant U.S. Attorney
                                       U.S. Attorney’s Office
                                       2601 Second Avenue North, Suite 3200
                                       Billings, MT 59101
                                       Phone: (406) 247-4667
                                       Fax: (406) 657-6058
                                       mark.smith3@usdoj.gov

                                       PAUL E. SALAMANCA,
                                       Deputy Assistant Attorney General
                                       Environment & Natural Resources Division
                                          1
Case 4:20-cv-00076-BMM Document 18 Filed 11/23/20 Page 3 of 4




                           /s/ Arwyn Carroll
                           ARWYN CARROLL (MA Bar 675926)
                           Trial Attorney, Natural Resources Section
                           United States Department of Justice
                           Environment and Natural Resources Div.
                           P.O. Box 7611
                           Washington, D.C. 20044-7611
                           Phone: 202-305-0465
                           Fax: 202-305-0506
                           arwyn.carroll@usdoj.gov

                           LUTHER L. HAJEK (CO Bar 44303)
                           Trial Attorney, Natural Resources Section
                           United States Department of Justice
                           Environment and Natural Resources Div.
                           999 18th St., South Terrace, Suite 370
                           Denver, CO 80202
                           Phone: (303) 844-1376
                           Fax: (303) 844-1350
                           luke.hajek@usdoj.gov


                           Counsel for Federal Defendant




                             2
       Case 4:20-cv-00076-BMM Document 18 Filed 11/23/20 Page 4 of 4



                        CERTIFICATE OF SERVICE

      I certify that on November 23, 2020, a copy of the foregoing was served on

all counsel of record via the Court’s CM/ECF system.


                                     /s/ Arwyn Carroll
                                     ARWYN CARROLL
                                     U.S. Department of Justice
